18-3808
     Xu v. Rosen
                                                                         BIA
                                                                   Donnolo, IJ
                                                                 A206 432 281

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 13th day of January, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROBERT D. SACK,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   CHUANXIONG XU,
14            Petitioner,
15
16                 v.                                  18-3808
17                                                     NAC
18   JEFFREY A. ROSEN, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:               Adedayo Idowu, Esq., Law Offices
24                                 of Adedayo O Idowu, New York, NY.
25
26   FOR RESPONDENT:               Jeffrey Bossert Clark, Acting
27                                 Assistant Attorney General; Nancy
28                                 Friedman , Senior Litigation
 1                                Counsel; Kevin J. Conway, Trial
 2                                Attorney, Office of Immigration
 3                                Litigation, United States
 4                                Department of Justice, Washington,
 5                                DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Chuanxiong Xu, a native and citizen of the

11   People’s Republic of China, seeks review of a November 29,

12   2018, decision of the BIA affirming a November 28, 2017,

13   decision   of   an   Immigration   Judge   (“IJ”)   denying   asylum,

14   withholding of removal, and protection under the Convention

15   Against Torture (“CAT”).      In re Chuanxiong Xu, No. A 206 432

16   281 (B.I.A. Nov. 29, 2018), aff’g No. A 206 432 281 (Immig.

17   Ct. New York City Nov. 28, 2017).          We assume the parties’

18   familiarity with the underlying facts and procedural history

19   in this case.

20       We have reviewed the IJ’s          decision as modified and

21   supplemented by the BIA.     See Xue Hong Yang v. U.S. Dep’t of

22   Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v.

23   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).          The applicable

24   standards of review are well established.              See 8 U.S.C.
                                2
 1   § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195 (2d Cir.

 2   2014) (reviewing factual findings for substantial evidence

 3   and questions of law de novo).

 4       An asylum applicant must show that he has suffered past

 5   persecution,       or     has      a     well-founded            fear        of   future

 6   persecution,    on       account       of   race,        religion,      nationality,

 7   membership    in     a    particular            social    group,        or    political

 8   opinion.     See 8 C.F.R. § 1208.13(b).                      Where, as here, an

9    applicant did not suffer past persecution, he has the burden

10   to establish a well-founded fear of future persecution.                              Id.

11   § 1208.13(b)(1).         To establish a well-founded fear of future

12   persecution, an applicant must “present credible testimony

13   that he subjectively fears persecution and establish that his

14   fear is objectively reasonable.”                     Ramsameachire v. Ashcroft,

15   357 F.3d 169, 178 (2d Cir. 2004).                    A fear may be objectively

16   reasonable     “even      if    there           is    only   a    slight,         though

17   discernible, chance of persecution.”                     Diallo v. INS, 232 F.3d

18   279, 284 (2d Cir. 2000).               However, a fear is not objectively

19   reasonable if it lacks “solid support” in the record and is

20   merely “speculative at best.”                   Jian Xing Huang v. U.S. INS,

21   421 F.3d 125, 129 (2d Cir. 2005).                      “In determining whether


                                                 3
 1   the applicant has met the applicant’s burden, the trier of

 2   fact    may    weigh    the     credible      testimony    along    with   other

 3   evidence of record.”            8 U.S.C. § 1158(b)(1)(B)(ii).

 4          The agency did not err in concluding that Xu failed to

 5   meet his burden to show an objectively reasonable fear of

 6   future persecution as a Christian.                As an initial matter, Xu

 7   challenges       the     agency’s        adverse      credibility      finding

 8   throughout his brief, but the only credibility finding was

 9   the IJ’s conclusion that it was not plausible that the police

10   could tie Xu to an unauthorized church merely by seeing his

11   face as he fled during a raid.                 The BIA did not explicitly

12   address       whether    this    testimony      was   implausible,     instead

13   holding that the allegation was insufficient to show the

14   Chinese government was aware of Xu’s religious practices.

15          Xu’s escape from this raid was his only interaction with

16   authorities, he did not mention that the police visited his

17   home until re-direct, and he did not explain how the police

18   could    have    known    who     he   was     just   by   seeing   his    face.

19   Moreover, his only evidence to confirm that the police visited

20   his home was a letter from his mother, which the agency was

21   not required to credit.            See       Y.C. v. Holder, 741 F.3d 324,


                                              4
 1   332,    334   (2d   Cir.   2013) (holding   that   “[w]e    generally

 2   defer to the agency’s determination of the weight afforded to

3    an alien’s documentary evidence” and upholding BIA’s decision

4    not     to    credit   letter    from   applicant’s        spouse   in

5    China); Matter of H-L-H-& Z-Y-Z-, 25 I. & N. Dec. 209, 215

 6   (BIA 2010) (holding that “letters from relatives and friends

 7   . . . do not provide substantial support” for claim of future

 8   persecution because “authors of the letters are interested

9    witnesses who were not subject to cross-examination”), rev’d

10   on other grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d

11   Cir. 2012).

12          Xu’s argument that the agency ignored a letter from

13   Encheng Li, a fellow practitioner who was arrested during the

14   raid, is misplaced.        Xu asserts that Li’s letter shows how

15   the police identified him because Li stated that the “police

16   asked [him] to . . . provide a name list of all the attendees

17   of the gathering.” Certified Administrative Record at 266.

18   However, Xu never mentioned this letter or Li during his

19   testimony and, although he referenced Li’s letter on appeal

20   to the BIA, he did not argue that Li gave the authorities his

21   name.    And the letter itself is unclear: Li states that the


                                       5
 1   police asked him for names, but he does not state that he

 2   gave them any names or that he gave them Xu’s name.

 3       Finally, no other evidence supports his                    claim.       Xu

 4   testified   that   his   parents      practice      Christianity       in   an

 5   unauthorized church in China without harm.              He presented no

 6   documentary evidence of conditions for Christians in China.

 7   And the State Department’s 2016 report on religious freedom

 8   in China of which the IJ took administrative notice reflects

 9   varied enforcement of religious restrictions and does not

10   identify any persecution of Christians in Fujian Province.

11   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 142, 149, 165 (2d

12   Cir. 2008) (finding no error in the agency’s requirement that

13   an applicant demonstrate a well-founded fear of persecution

14   specific    to   his   local   area       when   persecutory    acts    vary

15   according to locality).

16       Xu’s failure to demonstrate the objectively reasonable

17   fear of future harm in China as required to state an asylum

18   claim, “necessarily” precludes him from meeting the higher

19   standards for withholding of removal and CAT relief.                        See

20   Ramsameachire, 357 F.3d at 178; Lecaj v. Holder, 616 F.3d

21   111, 119–20 (2d Cir. 2010).


                                           6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7